Citation Nr: 1414955	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected fracture residuals of the third and fourth metatarsals of the left foot with degenerative joint disease.

2.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected fracture residuals of the second, third, and fourth metatarsals of the right foot, status post open reduction internal fixation (ORIF) of the third and fourth metatarsals, with degenerative joint disease. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected left and right foot disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2010 decision the Board granted entitlement to 30 percent ratings for both the Veteran's right and left foot disabilities, but denied entitlement to ratings greater than 30 percent.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's decision denying entitlement to ratings in excess of 30 percent, and remanded the case back to the Board for compliance with the Joint Motion.  After development consistent with the Joint Motion, the Board issued an April 2013 decision, which denied the Veteran disability ratings in excess of 30 percent for his right and left foot disabilities and specifically finding that his service-connected disabilities had not resulted in loss of use of his feet.

The Veteran appealed the Board's April 2013 decision to the Court and in December 2013, the Court issued an order granting the parties' Joint Motion to vacate the Board's decision denying entitlement to ratings in excess of 30 percent for the Veteran's right and left foot disabilities, and again remanded the case back to the Board for compliance with the Joint Motion.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal can be decided.  

At the outset, the Board notes that in the April 2013 remand, the Board indicated that the claims files contained conflicting evidence regarding the basis of the Veteran's current employment, and instructed that further development be conducted.  A review of the claims files shows that, as of yet, no such development has been conducted and as such, the Board finds it necessary to include the request for such development in this remand.  

The Veteran has claimed entitlement to disability ratings in excess of 30 percent for both his right and left foot disabilities on the basis that his right and left foot disabilities have resulted in loss of use of his feet.  The Board notes that in the December 2013 Joint motion, the parties noted that the October 2012 VA examination report is inadequate, as the examiner did not provide a sufficient rationale explaining his opinion which found that the Veteran did not have loss of use of his feet.  Therefore, the parties determined that a new examination and opinion was necessary to determine whether the Veteran's right and left foot disabilities manifested in loss of use.  As such, the Board finds that a new VA examination is required to determine the current nature and severity of the Veteran's service-connected metatarsal fracture residuals, with degenerative joint disease (DJD), of the right and left feet, and specifically, whether the Veteran suffers from loss of use of his feet.

It is important to note that the medical evidence of record indicates that the Veteran suffers from numerous disabilities which affect his bilateral lower extremities; however, he is currently only service-connected for the residuals of fractured metatarsals, to include DJD, of his right and left feet.  The Veteran's non-service-connected disabilities include arthritis of the spine, bilateral hips, and bilateral knees; and diabetes mellitus with marked diabetic neuropathy of the bilateral lower extremities, which has been documented to cause bilateral leg weakness. 

Additionally, the Board notes that the most recent treatment records associated with the claims file are dated July 2012 from the Mt. Vernon, Missouri VAMC.  Before a decision is rendered in this matter, current VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO or the AMC should provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The RO or AMC should obtain current VA treatment records from the Mt. Vernon VAMC, dated July 2012 to the present, and associate them with the claims file.  

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected right and left foot disabilities (residuals of metatarsal fractures with DJD).  The claims files should be made available to and reviewed by the examiner.  Any tests and studies deemed necessary should be conducted.

Based on the examination results, the examiner is asked to:

a) Provide an opinion as to whether no effective function of the right foot remains, as a result of the metatarsal fracture residuals with DJD, than that would be equally well served by an amputation at the appropriate level with use of a suitable prosthetic appliance.  

b) Provide an opinion as to whether no effective function of the left foot remains, as a result of the metatarsal fracture residuals with DJD, than that would be equally well served by an amputation at the appropriate level with use of a suitable prosthetic appliance.  

When determining whether effective function remains in the feet, the examiner should only consider whether the Veteran would be equally well served by an amputation with suitable prosthetic appliance and the Veteran's actual ability to recover from such a procedure should not be considered.  

A complete rationale for all opinions expressed should be provided.  When rendering the requested opinions, the examiner should only consider the functional impairment caused by the Veteran's service-connected metatarsal fracture residuals, to include DJD, of the bilateral feet.  The examiner should not consider the functional impairment caused by the Veteran's non-service-connected diabetes mellitus with associated diabetic neuropathy; arthritis of the spine, bilateral hips, and bilateral knees; or any other non-service-connected disability noted on examination.
4. Then, readjudicate the issues on appeal, providing the Veteran and his attorney a supplemental statement of the case if they are not granted.  Then, if appropriate, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



